In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00031-CV

ROY UPSHAW AND R&S UPSHAW                   §   On Appeal from the 96th District Court
FRANCHISING, LLC, Appellants
                                            §   of Tarrant County (096-293316-17)

V.                                          §   July 22, 2021

LACADO, LLC; ANDREW K. WILSON;              §   Opinion by Justice Walker
CADE WILSON; AND CARRD, LLC,
Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s final judgment. It is ordered that the final

judgment of the trial court is affirmed in part and reversed in part. We reverse that

portion of the trial court’s final judgment awarding attorney’s fees in favor of appellee

Lacado, LLC and remand the attorney’s-fees issue to the trial court for a new trial.

We affirm the remainder the trial court’s final judgment.

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Brian Walker
   Justice Brian Walker